NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE CONAIR CORPORATION,
Petiti0ner. ‘
Misce1laneous Docket No. 987
On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Pennsyl-
vania in case no. 10-CV-1497, Judge Cynthia M. Rufe.
ON PETITION
Before RADER, Chief Judge.
0 R D E R
Conair Corporation submits a petition for a writ of
mandamus to vacate the May 12, 2011 order of the United
States District Court for the Eastern District of Pennsy1-
vania denying Conair’s motion to dismiss Bruce A. Rogers’
complaint and to direct the district court to dismiss the
co1np1aint.
Upon consideration thereof
IT IS ORDERED THATZ

IN RE CONAIR CORPORATION 2
(1) Rogers is directed to respond no later than June
2O, 2011.
(2) The order directing C0nair to comply with Rogers’
discovery requests shall remain stayed pending review of
this petition.
FOR THE COURT
,MB  3  lsi Jan Horba1y
Date J an Horba1y‘
C1erk
ccc EdWard T. Kang, Esq.
Joshua R. S1avitt, Esq.
Clerk, United States District Court for the Eastern
District Of Pennsy1vania .
S19 u.s. coun1Ei)lF§.i-?PEALsFoR
me renew concur
JUN 03 2011
JAN HORBALY
CLERK